﻿First of all, I should like, on behalf of my delegation and on my own behalf, to extend to you, Sir, warmest congratulations on your unanimous election as President of the thirty-fourth session of the United Nations General Assembly. With you as President, this important task falls to an experienced diplomat who, during his many years of service at New York, has rightly won everyone's respect. You can be sure of the full support of my delegation in carrying out the important tasks ahead of you.
76.	I also wish to thank the Secretary-General, Mr. Kurt Waldheim, whose untiring efforts on behalf of the world Organization we greatly respect.
77.	Crisis of economic growth and development, crisis in the Middle East, in southern Africa and in Indo-China—these are the subjects dominating international politics and especially politics within the United Nations. In his report, Secretary-General Waldheim speaks of "deep-seated feelings of anxiety" 
78.	In such times it is more important than ever to look beyond the day and to reflect on the fundamental current of history. That fundamental current was switched to a new course 200 years ago by the proclamation of civil liberties and by the Industrial Revolution. Up to that time oppression and poverty seemed to be the unalterable lot of the great majority of people. But then there opened up a future which gave all men the hope of one day living free from bondage and free from want. Ever since then the world—despite all crises and setbacks, despite terrible wars and inhuman crimes—has been pursuing that goal.
79.	The trend towards freedom has gathered momentum dramatically in our age: human rights became a universal idea; peoples living under colonial rule asserted their right to self-determination and achieved independence; the process of industrialization extended to the nations of the third world ; and in spite of the population explosion the per capita income of those countries grew 3.4 per cent annually in the 1960s.
80.	But people in many parts of the world are still suffering from hunger; there is still oppression; the problems of economic and social development are still unresolved; and world peace is still not secure. Indeed, today we must face new challenges: growth and development have slowed down, but the armaments spiral is spinning faster; the independence which the third world has only just achieved is threatened by new hegemonic aspirations; and violations of even the most elementary human rights show the great distance that still has to be covered before respect for the dignity of man becomes the day-to-day practice of all nations.
81.	Will mankind continue along the road to peace, to freedom from want and oppression, or will it not? The decision lies in our hands.
82.	The limits to progress that we have come up against are not insurmountable ones dictated by nature. They are social and political limits which we have imposed upon ourselves, because we still try to master the challenges of our time with the attitudes and methods of the past. A fundamental change in our way of thinking is more urgent than ever. This also holds true for international politics. Peace is no longer the exclusive concern of the big Powers, and economic stability is no longer a task for individual States alone.
83.	Safeguarding peace today requires the participation of all countries. The individual country can achieve growth only if the others achieve growth also. This new reality of global interdependence demands of us a different approach, a different kind of action.
84.	The power of fact forces nations onto the road of world-wide co-operation on the basis of equal rights. Multilateral diplomacy and international organizations are moving into the foreground. Their focal-point is the United Nations.
85.	This Organization has played an indispensable role in the peaceful process of decolonization, in defusing conflicts and in accelerating development. It has thrust the issue of mankind's future into our field of vision and opened up avenues for new dimensions in international co-operation. Its task is still to overcome the disparities in the world by means of co-operation and the reconciliation of interests.
86.	Those who want the world to achieve further progress must increase the efficiency of the United Nations. Because of new and wider-ranging activities its methods of work need to be streamlined. The mushrooming of institutions will have to be stopped.
87.	But for the United Nations to be able to fulfil its global responsibilities it will also be necessary to keep the principle of universality intact. The exclusion of Member States would affect the United Nations in its essence and deprive it of its ability to foster world-wide co-operation.
88.	Active and responsible participation in the work of the United Nations is a major element of the foreign policy of the Federal Republic of Germany. We uphold the principles of the Charter; they point the way to a future for mankind free from want and bondage.
89.	Progress requires peace. The policy of my country is a policy for peace, and the basis of that policy is our membership in the European Community and in the North Atlantic Alliance.
90.	The Irish Foreign Minister has set out the foreign policy positions of the nine States members of the European Community 
91.	Essential to the safeguarding of world peace is the consolidation of peace between East and West. East and West have different concepts and values and, consequently, different political objectives. We cannot erase this fundamental difference, but moderation must prevail. We must find ways and means of developing the co-operation necessary in this interdependent world, notwithstanding the contrasting systems.
92.	However, peace cannot be safeguarded unless there is a balance of forces. That balance is the basis of detente. The Federal Republic of Germany has from the very beginning been one of the main contributors to detente. We shall continue to make this contribution, together with our partners in the North Atlantic Alliance and in the European Community. To us, a policy of detente is a long-range policy; it is not just a fair- weather phase. This makes it predictable for all. No one has cause to doubt the unambiguity of our policy.
93.	We are constantly developing our relations with the Soviet Union and the other States signatories of the Warsaw Treaty. We are equally active in the multilateral process of detente in Europe, based on the Final Act of Helsinki.  All signatories of the Final Act should prove the sincerity of their will for detente by consistently honouring the commitments they entered into at Helsinki.
94.	Of special significance for detente is the relationship between the Federal Republic of Germany and the German Democratic Republic, since the border between East and West divides Germany. No nation can have a greater interest in detente than the German nation. Our aim is the continuous development of cooperation with the German Democratic Republic.
95.	We want to increase the possibilities for Germans on both sides to come to one another. Detente must be perceivable and tangible to the people in exercising their rights and in their daily lives. The German nation is divided against its will. But history has not spoken the last word yet. It remains the declared aim of our policy to work for a state of peace in Europe in which the German people can regain their unity in free self- determination.
96.	The switches for historical development have been thrown: for the realization of the right of self- determination and for peacefully bridging divisions, not deepening and perpetuating them.
97.	The symbol of detente in Europe is the city which in the years of the cold war was so often the scene of perilous tensions which affected the whole world: Berlin. The 1971 Quadripartite Agreement on Berlin has been a decisive feature in reducing those tensions. Its strict observance and full application remain the first essential for the progress of detente.
98.	Detente is indivisible. It must also prove itself in the East's and the West's relations with the nations of the third world. The East-West conflict must be kept out of the third world. The right of the developing countries to determine their future in their own way must be respected.
99.	The Federal Republic of Germany is opposed to any form of hegemony—whether it be military, political, economic or ideological. We do not want to force our form of government or social order on anyone. Rather, we want a world order in which all nations choose their way of life in free self-determination. A policy of partnership based on equal rights is the policy for the future.
100.	The movement of the non-aligned countries is of great importance to them in asserting their independence and their right of self-determination and hence in securing global stability. That movement will, however, be able to fulfil its task only if, rather than looking back, it recognizes the dangers which threaten independence and non-alignment today.
101. In his speech at the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held in Havana early this month, President Nyerere of the United Republic of Tanzania said:
' 'The non-aligned movement must remain itself—a group of countries which are proudly independent, which stand for justice and equality between men and between nations, and which refuse to ally themselves with any power bloc or major world Power."
If the movement of non-aligned countries adheres to that principle it will remain a powerful force for peace, stability and progress in the world. Anyone who wants to make that movement the so-called natural ally of the socialist camp is trying to lead it into a new dependence, to paralyse it and ultimately to deprive it of the basis for its actions.
102.	Respect for the right of self-determination of nations also means respect for their cultural identity, respect for the right of every nation to go its own way. We agree with the nations of the third world that do not see modernization as the blind adoption of foreign models but as the expression of their own character in the conditions of our time.
103.	Mankind needs diversity of cultures if its creative energies are not to peter out. We break a lance for the free exchange of ideas and information based on mutual respect and tolerance. We must promote this exchange and at the same time develop the ability of the third world to play an equal part in it.
104.	To be able to safeguard peace one has to settle conflicts by negotiation and the fair reconciliation of interests. I wish to single out the three conflicts which feature prominently in the General Assembly debates: those in the Middle East, southern Africa and IndoChina.
105.	In spite of all the efforts that have been made, peace has still not been achieved in the Middle East. The treaty between Egypt and Israel  has aroused hopes of a comprehensive peace settlement after 30 years of seemingly insurmountable hostility; but we know that there is still a hard road ahead and that many serious obstacles have to be cleared away before Security Council resolutions 242 (1967) and 338 (1973) can be implemented comprehensively and globally.
106.	The tragic situation in Lebanon also remains a source of great concern. The efforts by the constitutional authorities in Lebanon to preserve the independence, sovereignty and territorial integrity of their country deserve the support of us all.
107.	The Middle East is a region which has always been closely linked with Europe in many fields. Peace in that region is our peace, and vice versa. Together with our partners in the European Community, we have on several occasions, especially in the statement by the European Council on 29 June 1977, set out the principles for a comprehensive, just and lasting peace in the Middle East. The Irish Foreign Minister explained and reaffirmed those principles on behalf of the nine countries the day before yesterday.
108.	The nations of the world are becoming increasingly aware that without the inclusion of the Palestinian people in a comprehensive settlement there will be no lasting peace in the region.
109.	In the view of the Federal Republic of Germany, Israel's right to live within secure and recognized boundaries, like the other States in the region, is unassailable. The recognition of this right, as well as of the right of the Palestinian people to self-determination, by all concerned is necessary for a comprehensive, just and lasting peace settlement. We called for the realization of the right of self-determination for the Palestinian people as early as 1974 during the debate on the question of Palestine in this forum.
110.	In southern Africa, only the removal of the remnants of colonialism and apartheid can bring peace to Namibia, Zimbabwe and the Republic of South Africa.
111.	In Namibia and Zimbabwe, a new approach is being made to the problem of ensuring a peaceful transition to independence. We are actively involved in the Namibia initiative of the five Western States.
112.	We welcome the new British initiatives to find a solution to the Zimbabwe problem with the agreement of all concerned; and we hope that the efforts of all participants in the London negotiations will at long last give the people of Zimbabwe the peace they long for.
113.	These efforts should not be disrupted by any side. The sooner the Republic of South Africa decides to take the necessary steps for the total elimination of all racial barriers the sooner will it be possible to enable people of all colours to live together in peace.
114.	The situation in lndo-China is a threat to peace and stability in South East Asia; it can become a threat to world peace.
115.	In Cambodia, peace can be restored only on the basis of that country's independence. That nation, which has undergone such a terrible test, needs a Government which expresses its will and which is recognized by all countries in the region. Neither the murderous Pol Pot regime nor the Heng Samrin regime installed by foreign forces meets this requirement. But the starving people of Cambodia cannot wait until a political solution has been found. They need help at once. The parties to the conflict must make it possible for that help to reach the people in all parts of Cambodia. No more time should be lost, since it is literally a question of a nation's survival.
116.	The misery of the refugees from Viet Nam poses yet another humanitarian challenge. Hundreds of thousands of desperate people have left their homeland. "Boat people" has become a new, horrifying phrase in the international vocabulary. The Federal Republic of Germany is doing all it can to help the Vietnamese refugees. Although we are a densely populated country, we are offering many of them a new home. We also support the programmes introduced by the United Nations High Commissioner for Refugees for the benefit of the refugees in South-East Asia. But, here again, it is necessary—over and above the humanitarian aid—to get to the root of the problem. The freedom to leave one's own country is a human right; but it is equally a human right to be allowed to stay in one's native country.
117.	Starvation and distress still prevail in many parts of the globe, but the nations of the world are expending resources in excess of $400 billion a year for military purposes. The community of nations is called upon to make every effort to stop the armament spiral. The arms build-up is a threat to peace, it hampers development and it impairs the ability to provide development aid.
118.	The Federal Republic of Germany welcomes the fact that, with the resolutions adopted at the tenth special session of the General Assembly in 1978, the United Nations has intensified its efforts to achieve disarmament. In a world in which hegemonic aspirations remain unchecked, every country must inevitably be at pains to maintain its security. The Western Alliance is resolved to do so, but it is doing no more than is necessary for the defence of its members. The Federal Republic of Germany is not a nuclear-weapon State, nor does it want to be. Nobody should underestimate the security interests of others.
119.	It is therefore essential for the safeguarding of world peace that nations should seek security, not in military supremacy, but in balance. Supremacy creates insecurity. Together with our partners in the Western defence alliance, we want to achieve such a balance, a balance at a lower level of armaments. That is the object of the Vienna negotiations on mutual and balanced force reductions in Europe. Their purpose is to establish an approximate parity of ground forces on both sides in central Europe.
120.	The participants in the negotiations in Vienna should now consider what agreements will be possible in the foreseeable future on the basis of reliable data. The agreement reached as a result of the second round of Strategic Arms Limitation Talks [SALT] likewise derives from the concept of parity. The Federal Republic of Germany welcomes that agreement and hopes that it will soon enter into force. It is a major contribution to stability. It is, moreover, an important prerequisite for progress in other areas of arms control and disarmament. It is also of major significance for the progress of detente.
121.	In the context of the third round of SALT, there will also have to be negotiations on strategic medium- range ballistic missiles in Europe. Arms control and disarmament presuppose mutual trust. In Europe, the Final Act of Helsinki envisages confidence-building measures. One of the main tasks of the follow-up conference to be held in Madrid in 1980 must be to consolidate and further develop such measures. This is another reason why the Federal Republic of Germany considers that that conference should take place at the political level.
122.	We support the initiative of France for a conference on disarmament throughout Europe, which in the initial phase would concentrate on the conclusion of agreements to strengthen confidence.
123.	Confidence-building measures could also make for greater stability in other regions and make it easier to predict military and political conduct. We have, therefore, together with other countries, submitted a working paper entitled "Elements of a comprehensive programme of disarmament," which is designed to generate incentives for such measures. We hope that this session of the General Assembly will achieve further progress on the basis of that resolution.
124.	This year three major conferences have taken place in the context of the North-South dialogue: the fifth session of UNCTAD, the World Conference on Agrarian Reform and Rural Development, and the United Nations Conference on Science and Technology for Development . These conferences have brought progress and opened up new areas for the continuing negotiations.
125.	It is, however, evident that the two sides have so far not really taken full advantage of the opportunity afforded by the North-South dialogue. The developing countries have proposed a global dialogue in the United Nations.
126.	We shall do everything in our power to ensure that this dialogue is structured in such a way that concrete results can be achieved within the foreseeable future.
127.	All concerned must negotiate in a new spirit and at long last recognize that in the North-South dialogue it is not a case of one side gaining and the other losing.
128.	Our common aim is to make accelerated progress in the developing countries and stable growth in the industrial countries possible again. But to achieve this, the industrial and the developing countries will jointly have to define which policy each side should pursue in order to reach this goal.
129.	A key issue is energy. The United States Secretary of State has rightly emphasized this. The challenge confronting us all is how to lead the world smoothly from the age of oil into an era of renewable sources of energy. This can only be achieved through the closest possible co-operation in a spirit of common responsibility. The Federal Republic of Germany, therefore, supports the idea of a world-wide, long-term energy dialogue.
130.	The oil-importing developing countries, whose oil requirements grow much more rapidly than those of the industrial countries, have the biggest problems. They must devote all their efforts to the development of their own sources of energy. The Federal Republic of Germany will increase its assistance to that end. We attach great importance to the United Nations Conference on New and Renewable Sources of Energy scheduled for 1981.
131.	In order to accelerate development, the exports of the developing countries must be increased. The industrial countries will therefore have to resist the pressure of protectionist forces and keep their markets open for increasing exports, especially of manufactures, from the developing countries. This also applies to the Communist industrial countries. Up to now these countries have absorbed less than 3 percent of the exports of the third world, while the industrial democracies account for nearly 75 per cent.
132.	The Federal Republic of Germany advocates better access to markets. It is committed to the aim of restructuring the traditional patterns of trade within which the developing countries primarily supply commodities and the industrial countries supply manufactures,
133.	Accelerated development requires an increase in the transfer of capital. In the case of developing countries with low incomes, it will above all be necessary to increase official aid. The Federal Republic of Germany will in the three years ahead increase the growth rate of its aid twice as fast as that of the national budget.
134.	The main concern of middle-income developing countries is the transfer of private capital. These countries already meet well over two thirds of their external financial requirements from private sources. Direct private investment features prominently in private capital transfers. In order to promote such investment, two conditions will have to be fulfilled: the developing countries must have the assurance that such investment will dovetail organically with their development and that it will not be associated with any attempts to gain political influence. The investors, on the other hand, need legal security.
135.	Of major significance is the need to secure a fair balance of interests in the Third United Nations Conference on the Law of the Sea which will permit us to exploit the great economic possibilities of the oceans for development and growth. This concerns the utilization of two thirds of the earth's surface. A settlement giving fair consideration to all interests is above all necessary for sea-bed mining. It must give all States and enterprises access to the raw material deposits on the ocean floor and, at the same time, establish legal security without which the necessary long-term and large- scale investment will not be possible.
136.	However essential it may be that the industrial and the developing countries establish on their joint responsibility the global economic conditions for faster development and stable growth, we must all remain aware that this does not in any way diminish the importance of national economic and development policies. The industrial countries must bring inflation under control. They must conserve energy. They must economize on all raw materials and prevent waste. And they must master the structural change ensuing from the world economy and technological progress. All this requires painful adjustment processes, and we are aware of that.
137.	Adjustments will also have to be made by the countries of the third world. New development strategies are necessary so that the masses of the poor can be brought into the development process. In the developing countries, too, it is necessary to prevent a division of the economy and society into a modern, prospering sector and a traditionally stagnating sector. It is a question of creating development strategies designed to achieve growth not merely through capital-intensive investment, but also, and to a far greater extent than hitherto, by mobilizing human labour. The task is to give the millions of underemployed and unemployed the ability and the chance to use their energies for productive employment and self-fulfilment.
138.	Such a strategy requires in most developing countries the development of an efficient agriculture. A rapidly growing agriculture will in this process, owing to the demand for fertilizer, agricultural machinery and mass-produced consumer goods, become at the same time a driving force of industrialization.
139.	Instead of industrial enclaves there must be industrialization that forms an integral part of the economy of each of the developing countries concerned and at the same time helps those countries to improve their export capability on a broad basis.
140.	Only the development of agriculture can avert the threatening food crisis in the third-world countries and free them from the need to import food. This is the only way in which the unemployment problem can be kept within tolerable limits. Finally, only a strategy that links growth and social justice can prevent development from slipping into social unrest and internal chaos.
141.	One acute problem is the alarming increase in the number of executions in the world, many of them with a political background. The death penalty should be limited and ultimately abolished, as it was in my own country over 30 years ago, after the bitter experience of history. The next session of the General Assembly should debate the death penalty as a matter of priority.
142.	Thirty years ago the General Assembly proclaimed the Universal Declaration of Human Rights as the common standard of achievement for all nations. That standard, more than any other, indicates how distant our goal remains. Human rights have still not been realized world-wide—neither the civil and political rights nor the social, economic and cultural rights.
143.	In the United Nations we have created procedures and institutions with the help of which we can actively promote the realization of human rights. These procedures are still weak. None the less, combined with the moral pressure of world opinion, they have already induced many countries to bring about improvements.
144.	We must strengthen and develop the institutions of the United Nations for the protection of human rights. Although many misgivings are still expressed about the establishment of a United Nations court of human rights, I am convinced that in the long run it will be generally realized that such a court would be meant solely to safeguard human rights and would not be directed against any country.
145.	International terrorism is a challenge to us all. Only by joint action shall we be able to overcome it.
146.	Effective measures against the taking of hostages are among the indispensable instruments for the protection of human rights. It was this consideration that prompted me three years ago to propose to the Assembly a convention against the taking of hostages.  That proposal met with support from the General Assembly. We are now all gratified that the Ad Hoc Committee appointed to elaborate a convention has completed its draft. I hope that this session of the General Assembly will adopt it.
147.	The future of the world has its beginning in man's consciousness, a consciousness that is today imbued with belief in the inalienable rights of the individual and the right of nations to self-determination. The will of the individual and the will of nations to assert those rights are the prime movers of our time. It is not possible to halt them, not even by force. In this certainty, the aim must be to work with determination and by peaceful means for the world-wide assertion of human rights and the right of self-determination.
148.	All men must be enabled to live in peace, free from fear, free from hunger, and free from want.